                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JAIME SANCHEZ,
                                   7                                                        Case No. 4:19-cv-02699-KAW
                                                        Plaintiff,
                                   8                                                        ORDER TO FILE DISMISSAL WITHIN
                                                 v.                                         60 DAYS
                                   9
                                         WYNDHAM VACATION OWNERSHIP,                        Re: Dkt. No. 29
                                  10     INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On December 3, 2019, the parties filed a joint case management statement, in which they

                                  14   informed the Court that they were finalizing a settlement, which they intended to execute within

                                  15   the week. Accordingly, Plaintiff shall file a dismissal within 60 days of this order, absent any

                                  16   extension ordered by the Court.

                                  17          The case management conference set for December 10, 2019 is continued to February 25,

                                  18   2020 at 1:30 p.m. The joint case management statement is due on or before February 18, 2020.

                                  19          IT IS SO ORDERED.

                                  20   Dated: December 9, 2019

                                  21                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                  22                                                    United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
